Citation Nr: 1522153	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left ankle, with degenerative joint disease and sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to December 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office in Decatur, Georgia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left ankle disability has been manifested by limitation of motion; ankylosis of the ankle has not been present.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 percent for residuals of a fracture of the left ankle, with degenerative joint disease and sprain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in October 2010, prior to the initial adjudication of the claim.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected left ankle disability, most recently in December 2012.  The Veteran has not asserted, and the evidence of record does not show, that his disability has increased significantly in severity since that examination was performed.  Additionally, in March 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2014).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  

At the outset, it should be noted the Veteran is presently service connected for residuals of a left ankle fracture, which have been evaluated by the RO under diagnostic code 5271.  However, the evidence also shows the Veteran has X-ray evidence of mild degenerative joint disease.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of ankle motion are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  A 40 percent evaluation is authorized for ankylosis of an ankle if the ankylosis is in plantar flexion at more than 40 degrees, in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

An initial November 2010 VA examination report shows the Veteran stated he experienced pain on excessive walking or stair-climbing.  He also reported he had not been hospitalized, and had not undergone any surgery for his disability at that time.  Physical examination of the ankle revealed edema, tenderness, and guarding.  The left ankle exhibited slightly reduced range of motion, with plantar flexion limited to 38 degrees and dorsiflexion limited to 16 degrees.  The examiner also found evidence of pain at the end of flexion.  The Veteran was able to complete repetitive motion testing, with no evidence of additional range of motion loss.  The examiner found no evidence of instability, abnormal movement, effusion, redness, heat, deformity, malalignment, or subluxation.  In addition, the examiner indicated there was no ankylosis.  The diagnosis was status post fracture, left ankle, with degenerative joint disease.

At a December 2012 VA examination, the Veteran complained of increased pain with increased activity; however, the Veteran also indicated he was able to take Ibuprofen, Naproxen and Flexeril with benefit.  There was objective evidence of swelling found on the examination.  The Veteran was noted to have slightly reduced range of dorsiflexion and plantar flexion, to 15 and 40 degrees respectively.  The examiner also noted objective evidence of pain during range of motion testing. Repetitive use testing revealed no reduction in range of motion.  The examiner found some functional loss of the ankle, to include less movement than normal, pain, and swelling.  The examiner also stated there was no evidence of ankylosis.  Drawer and Talar tests were normal, which indicated no objective evidence of laxity.  The examiner diagnosed residual fracture, left ankle, with degenerative joint disease and sprain.  

The Veteran has also provided private treatment notes from Peachtree Orthopaedics and Kaiser Permanente.  These records show the Veteran was evaluated at Peachtree Orthopaedics in July 2011.  At that time, he reported experiencing chronic discomfort.  The physician also found evidence of "modest swelling."  In addition, the physician indicated X-rays revealed well-maintained joint space, but extensive spurring on the dorsal aspect of the talonavicular joint.  The clinician recommended conservative options such as anti-inflammatories, icing and appropriate shoe wear.  

During a February 2015 podiatric consult with Kaiser Permanente, the Veteran reported pain and stiffness that had become worse over the past 5 years.  An X-ray study at that time revealed left ankle degenerative joint disease, with spurring of the ankle joint.  The examiner recommended corticosteroid injections, bracing, stiff soled shoes, and possible surgical intervention.  

The Veteran provided testimony to the undersigned Veterans Law Judge in the course of his March 2015 Board hearing.  During his hearing, the Veteran stated that he has experienced manifestations in addition to the above noted objective findings shown on VA examination.  Specifically, the Veteran asserted he also has experienced alteration of gait, drowsiness and instability.  Through his appointed representative, the Veteran indicated his condition warranted a higher evaluation under three theories.  First, the Veteran asserted that since he was analogously evaluated under Diagnostic Code 5271, there is "leeway to approximate the disability with any other close diagnostic code."  The Board finds this argument unpersuasive.  This follows, because the Board specifically finds this diagnostic code to be the most analogous code for application of this Veteran's disability picture.  The evidence in sum, indicates the Veteran has mild degenerative arthritis, with slightly reduced range of motion, weakness, swelling, guarding and alteration of gait all caused by pain, as well as sporadic periods of drowsiness caused by Hydrocodone use.  The Veteran's ankle is not ankylosed and he has also not undergone a surgical procedure to include an amputation or prosthetic replacement of the ankle.  As such, the Board finds no "other close diagnostic code" which better approximates the Veteran's current disability picture.  

The Veteran's representative next asserts his current rating fails to take into consideration all of his symptoms, and therefore, a separate compensable diagnostic code must be assigned that accommodates all of these symptoms.  The Board finds the Veteran's current disability is adequately compensated by the present rating assigned.  In this regard, the Board notes 38 C.F.R. § 4.59 specifically indicates it, "is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  However, the Board observes the Veteran's left ankle pain, slight loss of motion, and self-reported instability have been compensated well above the "minimum compensable rating."  More specifically, the Veteran has been rated at the scheduler maximum under the diagnostic code presently utilized.  Additionally, the Board observes that although the Veteran reports experiencing instability, which requires the use of an ankle brace, he has undergone several tests which failed to show objective evidence of instability.  Although the Veteran is competent to report a sensation of ankle give-way, the Board finds the VA examination reports that reveal objective tests showing no evidence of ankle instability to be more probative.  In sum, the Board does not dismiss the Veteran's reports of periodic give-way, but considering the lack of any medical findings of instability during examination, a separate rating is simply not warranted for this manifestation.  

As an aside, the Board duly notes that separate ratings have been afforded for knee instability under 38 C.F.R. §  4.71a, Diagnostic Code 5257 apart from limitation of motion; however, no Diagnostic Code authorizes a compensable rating for instability of an ankle.  As such, the Board finds ankle instability, if present, must be considered under the general provisions of 38 C.F.R. §§ 4.40 and 4.45 in so far as it results in additional functional loss and incoordination.  In this regard, the Board finds no evidence suggesting the Veteran's self-reported give way sensation impacts the normal working movement/excursion of the joint.  Likewise, the Board finds the Veteran's other similar manifestations of weakness, swelling, fatigue, and pain have been adequately compensated in so far as they result in functional loss and limited motion of the ankle under the current diagnostic code.  Finally, although the Veteran stated he experiences drowsiness when he takes his prescribed Hydrocodone, the Board notes that the "percentage ratings represent as far as can practicably be determined the average impairment in earning capacity."  See 38 C.F.R. § 4.1.  The Board observes that the Veteran stated he rarely uses Hydrocodone, relying rather on lower strength medication most often.  More importantly, the Veteran did not indicate his infrequent periods of "drowsiness" have impacted his earning capacity in his civilian occupation.  Based on the foregoing, the Board finds a separate evaluation is also unwarranted.  

Based on the record, the Board finds that a disability rating in excess of 20 percent for the left ankle disability is not warranted.  As noted above, the Board is evaluating this condition under Diagnostic Code 5010.  This Diagnostic Code specifies the condition shall be rated on limitation of motion of affected parts, as arthritis, degenerative under Diagnostic Code 5003.  The record indicates the Veteran's left ankle has exhibited slightly reduced range of dorsiflexion and plantar flexion, with pain throughout the entire appeal period.  Although the Veteran's examinations have revealed weakness, swelling, and fatigue, these factors have been considered in the assigned rating of 20 percent.

In addition, there is no evidence showing the ankle is manifested by ankylosis so a higher rating is not warranted under Diagnostic Code 5270.  The Board has also considered the DeLuca factors.  However, as noted above, the Veteran is currently in receipt of the maximum rating authorized for limitation of motion of an ankle without ankylosis.  Therefore, those factors do not provide a basis for a higher rating in this case.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA and testimony provided during his Board hearing, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence does not show functional impairment warranting more than the assigned rating of 20 percent.

Consideration has been given to assigning a staged rating; however, for the reasons explained above, the Board has determined the Veteran's left ankle disability does not warrant a higher rating for any portion of the period of the claim.  

Finally, the Veteran's representative has asserted this case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  The Board has considered whether such a referral is warranted.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation and Pension Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplate the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

As noted above, the "additional manifestations" referenced by the Veteran's representative have been duly considered in this case.  For example, the Veteran's weakness, swelling, fatigue, and pain have been considered in accordance with 38 C.F.R. §§ 4.40 and 4.45.  Likewise, the Veteran's claimed instability and drowsiness are also not productive of functional impairment warranting compensation above the presently assigned 20 percent disability evaluation.  In this case, the disabling manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Lastly, assuming arguendo, the above-noted "additional manifestations" were not adequately contemplated by the presently assigned rating, the Board finds those manifestations have not resulted in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Specifically, the Veteran stated his left ankle disability did not result in any hospitalizations during his November 2010 VA examination.  Additionally, the evidence also fails to show the above-noted manifestations have resulted in marked occupational interference.  The Veteran has not presented evidence to show he has missed work, required substantial accommodations, lost promotion opportunities, or in any other way been markedly impaired by his left ankle disability in his chosen occupation.  For these reasons, the Board also finds a referral for extra-scheduler consideration is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left ankle, with degenerative joint disease and sprain is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


